DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     DANIEL THOMAS WEAVER,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-1387

                          [August 22, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T.   Case    Nos.   432017CF000768A,       432017CF000770A,      and
432017CF000822A.

  Daniel T. Weaver, Crestview, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.